Citation Nr: 1449524	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, from January 3, 2004 to May 15, 2004 and from September 5, 2005 to December 14, 2006.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision that denied entitlement to service connection for hypertension.  The claim was remanded by the Board in January 2014.

In correspondence dated in April 2012 and July 2014, respectively, the Veteran appears to claim entitlement to a compensable rating for a bilateral hearing loss, and to present a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's first period of active service or to a compensably disabling degree within one year thereof and is not related to the first tour of duty.

2.  The Veteran's hypertension pre-existed his second and third periods of active service.
 
3.  There was no permanent increase in severity of the Veteran's hypertension beyond normal progression during his second and third periods of active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in March 2007 and thereafter of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include securing private records, VA clinical data, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Veteran was scheduled for a personal hearing in October 2009 but failed to report.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for hypertension is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303 . 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2014); 38 C.F.R. § 3.306.

Factual Background

Service medical records from the Veteran's first term of active duty service reveal no complaints, findings or diagnoses of hypertension.   On examination in June 1971 for discharge from the Veteran's first period of service, his blood pressure was 110/72.  He denied ever having high blood pressure in a 1971 Report of Medical History. 

A claim of entitlement to service connection for hypertension was received in November 2006.

The Veteran was afforded a VA general medical examination in April 2007.  He stated that he was first diagnosed with hypertension in 1985 and that he had been on medication since.  Blood pressure readings of 142/80 142/77 and 142/80 were recorded with a pulse rate of 68.  Following examination, the impression was hypertension, stable on current medication.  No evidence of hypertension was, however, found at the examination.

National Guard records dating from 1983 show that on physical examination in June 1985, the Veteran indicated that he was in good health and was not taking any medications.  Clinical data from the mid 1990s reflect that he admitted to having hypertension for which medication had been prescribed.  He failed cardiovascular screening in March 1999 but was subsequently cleared the following May which allowed him to participate in the three-part Army fitness test.  In August 2001, the appellant underwent a stress test where it was noted that he jogged every other day.  Following testing, one of the conclusions reached was that he had moderate high blood pressure that worsened with exercise.  Upon being treated for left ankle trauma in March 2004, a blood pressure reading of 168/104 was recorded.  

Private medical records from Dr. M. Bartz dating from 1989 indicate that the Veteran received regular follow-up for fluctuating hypertension.  In January 2003, it was reported that the appellant's blood pressure was excellent.  In June 2005, the physician stated that the appellant was back on Guard duty and that his blood pressure had done well despite his having to take different medications from the ones he had originally been prescribed.  Dr. Bartz wrote in June 2005 that the Veteran had been doing very well with exercise, diet and lifestyle changes and that his blood pressure was excellent.  It was noted that his blood pressure medication would be decreased by half because of the excellent blood pressure control.

The Veteran was afforded a VA examination in August 2012.  He stated that his blood pressure has been under suboptimal control over the prior two years and had required higher doses of blood pressure medication for management.  The examiner noted that the claims folder was reviewed and that the appellant's blood pressure history was delineated in detail.  Following examination, the examiner opined that the hypertension was less likely than not incurred in or caused by a service injury, event or illness.  The examiner found that the Veteran did not have a diagnosis of hypertension during active duty between 1969 and 1971, and that based on records from Family Physicians of Greenwood the appellant developed the disorder in 1989.  The treatment chronology further showed that the appellant had some fluctuating hypertension readings, that he went through various medication changes to secure adequate blood pressure control, but that the disorder was stable from 2004 to 2006 during periods of National Guard duty as there were no significant medication regimen changes.  It was noted that an elevated blood pressure reading in March 2004 during follow-up care for a left ankle disorder was likely due to pain.  

The appellant underwent a VA examination for hypertension purposes in February 2014.  A detailed clinical history dating back to service was recited.  Following a comprehensive physical examination, the examiner opined that hypertension was less likely than not incurred in of caused by an in-service injury, event or illness.  It was reiterated that during the appellant's first period of service, there was no evidence of hypertension.  The examiner found that the first indication of elevated blood pressure was in June 1985 with a second elevated reading in July 1989.  The examining VA physician related that before and after the Veteran's second brief four-month period of active service, hypertension was present and systolic readings were slightly higher, but that this did not translate into chronic elevation.  The examiner went on to say that just prior to the appellant's third and final active service period, the readings indicated very good control and this continued.  The examiner concluded that the record did not reflect new diagnosis of hypertension during service or within one year of the first period of service, and that the evidence did not indicate any chronic worsening of hypertension relative to service.  He added that the records showed very good hypertension control during and subsequent to the final active service period.

Legal Analysis

Service treatment records from the Veteran's first tour of duty do not reveal any elevated blood pressure readings, to include on service discharge examination in June 1971.  Various dates have been postulated as to the onset of hypertension, but it is clearly documented that it was not diagnosed or clinically established until the mid 1980s or later, to include by appellant's own admission, much more than a decade after discharge from active duty in 1971.  Accordingly, service connection for hypertension is not warranted by direct incurrence or under the presumptive provisions of 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§3.303, 3.307, 3.309 for the Veteran's first period of service.

Clinical records document that prior to the appellant second and third periods of active service in January 2004 and September 2005, respectively, high blood pressure had been diagnosed for almost two decades.  As such, the appellant clearly and unmistakably had pre-existing hypertension at service entry for those dates.  Thus, the question for consideration is whether pre-existing hypertension increased in severity during the second and third periods of active duty beyond normal progression.  The Board finds in this instance that aggravation is not demonstrated and that service connection is not warranted on the basis of aggravation.

The appellant was treated for continuing hypertension during and between active service dates from 2004 to 2006.  It appears that his blood pressure readings fluctuated, but not to any untoward extent.  He successfully completed his second and third tours of duty.  The appellant's blood pressure was more often than not reported to be stable on medication.  The Board observes that a significantly elevated blood pressure reading of 168/104 was recorded in March 2004.  However, upon review of the record in August 2012, a VA examiner opined that this one reading was likely due to pain.  The Board also notes that upon completion of a stress test in August 2001, the examiner concluded that the Veteran had moderate high blood pressure that worsened with exercise.  However, no malignant blood pressure condition was depicted over the years.  The record thus indicates that even if the appellant did experience some increased blood pressure during service as the result or exercise of injury, it did not result in any permanent increase in severity beyond normal progression.  It is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Additionally, the Veteran's private physician, Dr. Bartz, stated in June 2005 that the appellant had done very well from a blood pressure standpoint despite his having to take different medications while activated by the National Guard.  He praised the appellant for his adherence to exercise, diet and lifestyle changes and decreased his medication by half due to excellent blood pressure control.  When examined for compensation and pension purposes by VA in April 2007, it was noted that the Veteran's blood pressure was stable on medication.  On VA examination in August 2012, the VA examiner performed a comprehensive review of the record and determined that the Veteran's hypertension had remained in stable control from 2004 to 2006 during periods of National Guard duty, as evidenced by no significant changes made in his medication regimen.  The VA examiner in February 2014 stated that prior to the third and final active service period, the readings indicated very good blood pressure control which continued.  It was determined that there had been no chronic worsening of hypertension relative to service and that the Veteran had very good hypertension control during and subsequent to the final active service period.  These findings and conclusions clearly constitute negative evidence against the claim.

Under 38 U.S.C.A. § 101(24), if an application relates to a period of ACDUTRA or INACDUTRA, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred or aggravated during that period.  The record does not otherwise reflect that hypertension was diagnosed or increased in severity during a period of ACDUTRA.  Additionally, hypertension does not qualify as an injury for the purposes of establishing service connection during INACDUTRA.  As such, hypertension may not be found to be related to ACDUTRA or INACDUTRA.  .

The Board has carefully considered the appellant's lay statements and history attributing hypertension to his service or National Guard duty.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay statements may be competent to support a claim for service connection, the Veteran's statements alone cannot be accepted as competent clinical evidence in this instance when an assessment is primarily based on diagnostic studies.  The findings and opinion of a medical professional are far more probative in such matters.  In this instance, skilled VA clinical professionals have determined that there is no clinical evidence of in-service incurrence of high blood pressure or any chronic worsening of preexisting hypertension.  The Veteran has presented no competent evidence to the contrary.  The Board thus concludes that there is no current reliable and/or probative evidence indicating that the Veteran has hypertension related to any aspect of his service or training.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against of entitlement to service connection for hypertension, and service connection must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


